Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 9, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US. Pub. No. 2016/0278012 A1; hereinafter “Kawahara”) in view of Vechvittayakhlung (US Pub. No. 2018/0025190 A1).

Regarding claim 1, Kawahara teaches an electronic tag (see Kawahara, beacon 30), comprising:
a Bluetooth transmitter which is operable to transmit first data packets (see Kawahara, fig. 1, beacon 30, bleutooth);
an RFID transmitter which is operable to transmit second data packets (see Kawahara, fig. 1, beacon 30, NFC);
wherein the first data packets comprise a first identifier (see Kawahara, para. [0022], broadcasting beacon id).
Kawahara is silent to teaching that wherein the second data packets comprise a second identifier, the first identifier being different from the second identifier.
In the same field of endeavor, Vechvittayakhlung teaches a device wherein the second data packets comprise a second identifier (see Vechvittayakhlung, fig. 2, RFID tag 206, para. [0062], socket no. floor,room), the first identifier (see Vechvittayakhlung, fig. 3, BLE 308, iBeacon, UUID, para. [0011,64]) being different from the second identifier.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kawahara with the teaching of Vechvittayakhlung in order to implement multiple wireless technologies into an IoT system (see Vechvittayakhlung, para. [0012]). 
Here, Kawahara teaches a beacon 30 transmitting both beacon identifier via BLE and coupon information via NFC (RFID). Kawahara is silent to that coupon information having some RFID identifier. Vechvittayakhlung teaches a RFID tag  206 transmitting RFID identifier. Thus, one of ordinary skill in the art would modify Kawahara’s coupon information to be Vechvittayakhlung’s RFID identifier. 

Regarding claim 2, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1, wherein the first identifier is a generic identifier (see Vechvittayakhlung, fig. 3, BLE 308, 

Regarding claim 5, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1, wherein the Bluetooth transmitter has a first wireless transmission range, and the RFID transmitter has a second wireless transmission range, and wherein the first wireless transmission range is less than 20, 15, 10 or 5 times the second wireless transmission range (see Kawahara, para. [0020]).

Regarding claim 6, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 5, wherein the first and second wireless transmission ranges are less than 60, 50, 40, 30, 20, or 10 centimeters (see Kawahara, para. [0020]).

Regarding claim 7, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1, wherein the RFID transmitter is operated to transmit the second data packets concurrent with or subsequent to the electronic tag operating the Bluetooth transmitter to transmit the first data packets (see Kawahara, fig. 5, para. [0052]).

Regarding claim 9, Kawahara teaches a portable electronic device (see Kawahara, fig. 1, device 10), comprising:
a Bluetooth receiver which is operable to receive a first data packet transmitted by an electronic tag (see Kawahara, fig. 2, BT 17);
an RFID receiver which is operable to receive a second data packet transmitted by the electronic tag (see Kawahara, fig. 2, NFC 16); and

wherein the first data packets comprise a first identifier (see Kawahara, para. [0022], broadcasting beacon id).
Kawahara is silent to teaching that wherein the second data packets comprise a second identifier.
In the same field of endeavor, Vechvittayakhlung teaches a device wherein the second data packets comprise a second identifier (see Vechvittayakhlung, fig. 2, RFID tag 206, para. [0062], socket no. floor,room).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kawahara with the teaching of Vechvittayakhlung in order to implement multiple wireless technologies into an IoT system (see Vechvittayakhlung, para. [0012]). 
Here, Kawahara teaches a beacon 30 transmitting both beacon identifier via BLE and coupon information via NFC (RFID). Kawahara is silent to that coupon information having some RFID identifier. Vechvittayakhlung teaches a RFID tag  206 transmitting RFID identifier. Thus, one of ordinary skill in the art would modify Kawahara’s coupon information to be Vechvittayakhlung’s RFID identifier. 

Regarding claim 11, the combination of Kawahara and Vechvittayakhlung teaches the portable electronic device of claim 9, wherein the control unit is configured to, upon said receiving the first data packet, process the first data packet to extract a first identifier, and determine, based on the first identifier, whether to activate the RFID receiver (see Kawahara, para. [0049], NFC flag).

claim 12, the combination of Kawahara and Vechvittayakhlung teaches the portable electronic device of claim 9, wherein the control unit is configured to, upon receiving the second data packet, perform a predefined action as a function of the second data packet (see Kawahara, para. [0066-67], coupon information).

Regarding claim 13, the combination of Kawahara and Vechvittayakhlung teaches the portable electronic device of claim 12, wherein the control unit is configured to, upon receiving the second data packet, process the second data packet to extract a second identifier and perform the predefined action as a function of the second identifier (see Kawahara, para. [0066-67], coupon information).

Regarding claim 15, Kawahara teaches a method of controlling a portable electronic device, comprising:
 operating a Bluetooth receiver on the portable electronic device to receive first data packets transmitted by an electronic tag in accordance with a first wireless short-range communication protocol (see Kawahara, fig. 2, BT 17); and 
operating the portable electronic device, upon receipt of at least one of the first data packets, to selectively activate an RFID receiver on the portable electronic device for receipt of second data packets transmitted by the electronic tag (see Kawahara, fig. 2, CPU 11, fig. 4, para. [0022-23]) in accordance with a second wireless short-range communication protocol (see Kawahara, fig. 2, NFC 16),
wherein the first data packets comprise a first identifier (see Kawahara, para. [0022], broadcasting beacon id).
Kawahara is silent to teaching that wherein the second data packets comprise a second identifier.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kawahara with the teaching of Vechvittayakhlung in order to implement multiple wireless technologies into an IoT system (see Vechvittayakhlung, para. [0012]). 
Here, Kawahara teaches a beacon 30 transmitting both beacon identifier via BLE and coupon information via NFC (RFID). Kawahara is silent to that coupon information having some RFID identifier. Vechvittayakhlung teaches a RFID tag  206 transmitting RFID identifier. Thus, one of ordinary skill in the art would modify Kawahara’s coupon information to be Vechvittayakhlung’s RFID identifier. 

Regarding claims 16-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 11-13, respectively. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara and Vechvittayakhlung as applied to claim 1 above, and further in view of Soon (US Pub. NO. 2016/0112830 A1)

Regarding claim 3, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1. 
The combination of Kawahara and Vechvittayakhlung is silent to teaching that wherein the first identifier is smaller in size than the second identifier.
In the same field of endeavor, Soon teaches a device wherein the first identifier (see Soon, para. [0079], 128 bits) is smaller in size than the second identifier (see Soon, para. [0081], MAC address).


Regarding claim 4, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1. 
The combination of Kawahara and Vechvittayakhlung is silent to teaching that wherein the second identifier comprises a MAC address.
In the same field of endeavor, Soon teaches a device wherein the second identifier comprises a MAC address (see Soon, para. [0081], MAC address).
Therefore, it would have been obvious to combine the teaching of Kawahara and Vechvittayakhlung with the teaching of Soon in order to improve mobile beacon systems and interaction experience (see Soon, para. [0014-15]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara and Vechvittayakhlung as applied to claim 1 above, and further in view of Bakker (US. Pub. No. 2017/0339642 A1)

Regarding claim 8, the combination of Kawahara and Vechvittayakhlung teaches the electronic tag of claim 1. 
the combination of Kawahara and Vechvittayakhlung is silent to teaching that comprising a proximity sensor configured to detect presence of an object within a detection zone, wherein the electronic tag comprises a control unit, which is connected to the proximity sensor and the Bluetooth 
In the same field of endeavor, Bakker teaches a device comprising a proximity sensor configured to detect presence of an object within a detection zone (see Bakker, fig. 1, sensor 110), wherein the electronic tag comprises a control unit, which is connected to the proximity sensor and the Bluetooth transmitter and is configured to selectively, when the proximity sensor detects presence of the object within the detection zone, activate the Bluetooth transmitter to transmit the first data packages (see Bakker, fig. 2, 202, 203, 204, para. [0022-23]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kawahara and Vechvittayakhlung with the teaching of Bakker in order to improve battery long and power efficiency (see Bakker, para. [0003]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara and Vechvittayakhlung  as applied to claim 9 above, and further in view of Bakker (US. Pub. No. 2017/0339642 A1)

Regarding claim 10, the combination of Kawahara and Vechvittayakhlung teaches the portable electronic device of claim 9. 
The combination of Kawahara and Vechvittayakhlung is silent to teaching that wherein the control unit is configured to deactivate the RFID receiver at a time period after activation and/or when the RFID receiver has received the second data packet.
In the same field of endeavor, Bakker teaches a device wherein the control unit is configured to deactivate the RFID receiver at a time period after activation and/or when the RFID receiver has received the second data packet (See Bakker, para. [0021]).
. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara and Vechvittayakhlung as applied to claim 9 above, and further in view of Um (US. Pub. No. 2016/0065781 A1). 

Regarding claim 14, the combination of Kawahara and Vechvittayakhlung teaches the portable electronic device of claim 13. 
The combination of Kawahara and Vechvittayakhlung is silent to teaching that wherein the predefined action comprises one or more of: operating a feedback device on the portable electronic device to present content associated with the second identifier, or operating a communication device to transmit at least part of the second identifier to a computer system over a network.
In the same field of endeavor, Um teaches a device wherein the predefined action comprises one or more of: operating a feedback device on the portable electronic device to present content associated with the second identifier, or operating a communication device to transmit at least part of the second identifier to a computer system over a network (see Um, fig. 6, 602, para. [0108]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kawahara and Vechvittayakhlung with the teaching of Um in order to provide short range communication between a mobile device and a printer efficiently (see Um, para. [0003-5]). 

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.

Specifically, Vechvittayakhlung explicitly teaches a RFID tag 206 transmitting a RFID identifier identifying location information, which is different from a BLE UUID. 
Here, Kawahara teaches a beacon 30 transmitting both beacon identifier via BLE and coupon information via NFC (RFID). Kawahara is silent to that coupon information having some RFID identifier. Vechvittayakhlung teaches a RFID tag  206 transmitting RFID identifier. Thus, one of ordinary skill in the art would modify Kawahara’s coupon information to be Vechvittayakhlung’s RFID identifier. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648